DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2021 and 06/30/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 06/30/2021 these drawing are acceptable by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7, 13, 17, 21, 26, 31 and 36 of US patent 10,456,655. Claims 1, 12, 23 and 25 of US patent 10,177,892 and claims 1-3 and 21 of US patent 9,787,456 .  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 limitation are found in claims 1, 7, 13, 17, 21, 26, 31 and 36 of US patent 10,456,655. Claims 1, 12, 23 and 25 of US patent 10,177,892 and claims 1-3 and 21 of US patent 9,787,456 with obvious wording variation such as they are drawn to configured with the first group of component carriers, communicating a first Medium Access Control, MAC, Control Element, CE, wherein the first MAC CE includes a first bit map corresponding to respective component carriers of the first group of component carriers
17/363,484
US 10,456,655
US 10,177,892
US 9,787,456
1. A method of operating a wireless terminal in communication with a wireless communication network, the method comprising: configuring a first group of component carriers for a communication link between the wireless terminal and the communication network; while configured with the first group of component carriers, communicating a first Medium Access Control, MAC, Control Element, CE, wherein the first MAC CE includes a first bit map corresponding to respective component carriers of the first group of component carriers; configuring a second group of component carriers for the communication link between the wireless terminal and the communication network wherein the first group of component carriers is different than the second group of component carriers; responsive to configuring the second group of component carriers delaying communicating any subsequent MAC CEs including a second MAC CE until a delay period has passed and/or until a number of radio frames has passed, wherein the second MAC CE includes a second bit map corresponding to respective component carriers of the second group of component carriers, wherein the configuring the first group of component carriers comprises configuring the first group of component carriers responsive to receiving a first reconfiguration message from the wireless communication network, and wherein the configuring the second group of component carriers comprises configuring the second group of component carriers responsive to receiving a second reconfiguration message from the from the wireless communication network.
1, 7, 13, 17, 21, 26, 31 and 36. A method of operating a wireless terminal in communication with a wireless communication network, the method comprising: receiving a first Medium Access Control (MAC) Control Element (CE) from the wireless communication network, wherein the first MAC CE includes a first bit map having a first bit map size with bits of the first bit map corresponding to respective component carriers of a first group of component carriers and indicating an activation status of the respective component carriers of the first group; and receiving a second MAC CE from the wireless communication network, wherein the second MAC CE includes a second bit map having a second bit map size with bits of the second bit map corresponding to respective component carriers of a second group of component carriers and indicating an activation status of the respective component carriers of the second group, and wherein the first bit map size of the first bit map is different than the second bit map size of the second bit map.
1, 12, 23 and 25. 
A method of operating a wireless terminal in communication with a wireless communication network, the method comprising: configuring a first group of component carriers for a communication link between the wireless terminal and the wireless communication network; while configured with the first group of component carriers, receiving a first Activation/Deactivation Medium Access Control (MAC) Control Element (CE) from the wireless communication network, wherein the first Activation/Deactivation MAC CE includes a first bit map having a first bit map size with bits of the first bit map corresponding to respective component carriers of the first group of component carriers and indicating an activation status of the respective component carriers of the first group; configuring a second group of component carriers for the communication link between the wireless terminal and the wireless communication network wherein the first group of component carriers is different than the second group of component carriers; and while configured with the second group of component carriers, receiving a second Activation/Deactivation MAC CE from the wireless communication network, wherein the second Activation/Deactivation MAC CE includes a second bit map having a second bit map size with bits of the second bit map corresponding to respective component carriers of the second group of component carriers and indicating an activation status of the respective component carriers of the second group, and wherein the first bit map size of the first bit map is different than the second bit map size of the second bit map.
1-3 and 21. A method of operating a wireless terminal in communication with a wireless communication network, the method comprising: configuring a first group of component carriers for a communication link between the wireless terminal and the communication network; while configured with the first group of component carriers, communicating a first Medium Access Control (MAC) Control Element (CE) between the wireless terminal and the wireless communication network, wherein the first MAC CE includes a first bit map having a first bit map size with bits of the first bit map corresponding to respective component carriers of the first group of component carriers; configuring a second group of component carriers for the communication link between the wireless terminal and the communication network wherein the first group of component carriers is different than the second group of component carriers; and while configured with the second group of component carriers, communicating a second MAC CE between the wireless terminal and the wireless communication network, wherein the second MAC CE includes a second bit map having a second bit map size with bits of the second bit map corresponding to respective component carriers of the second group of component carriers, and wherein the first bit map size of the first bit map is different than the second bit map size of the second bit map.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/           Primary Examiner, Art Unit 2641